               Case 4:19-cr-00392-JSW Document 32 Filed 05/26/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Robert.Leach@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       ) Case No. CR 19-392 JSW
                                                     )
14           Plaintiff,                              ) STIPULATION TO VACATE STATUS
                                                     ) CONFERENCE AND [PROPOSED] ORDER
15      v.                                           )
                                                     )
16   MATTHEW JAMAIL SEWELL,                          )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )

19                                              STIPULATION

20           WHEREAS, on May 19, 2020, following a telephonic status conference, the Court issued a
21 minute order directing the parties to submit a stipulation and proposed order vacating the June 16, 2020

22 status conference and setting the matter for a change of plea hearing;

23           WHEREAS, the parties have conferred and respectfully request the Court vacate the June 16,
24 2020, status conference and set a change of plea hearing for June 23, 2020, or the next convenient date

25 for the Court;

26           WHEREAS, the parties agree that the time between June 16, 2020, and June 23, 2020, should be
27 excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B), and that the

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-392 JSW
              Case 4:19-cr-00392-JSW Document 32 Filed 05/26/20 Page 2 of 2




 1 ends of justice are served by granting an extension of time and that an exclusion of time outweighs the

 2 best interests of the public and the defendant in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A);

 3          THEREFORE, the parties stipulate and agree the Court shall enter the proposed order below.

 4          IT IS SO STIPULATED.

 5 DATED: May 25, 2020                                    DAVID L. ANDERSON
                                                          United States Attorney
 6
                                                                 /s/
 7                                                        __________________________
                                                          ROBERT S. LEACH
 8                                                        Assistant United States Attorney

 9 DATED: May 25, 2020                                    COOPER, COOPER & MORRIS

10                                                               /s/
                                                          __________________________
11                                                        COLIN L. COOPER
                                                          Attorney for Defendant Matthew Sewell
12
                                             [PROPOSED] ORDER
13
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
14
     Court, and for good cause shown, the Court orders that the status conference, currently scheduled for
15
     June 16, 2020, at 1 p.m., is VACATED. The Court schedules a change of plea hearing for June 23,
16
     2020, at 1 p.m. The Court finds that failing to exclude the time from June 16, 2020, to June 23, 2020,
17
     would unreasonably deny defense counsel and the defendant the reasonable time necessary for effective
18
     preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The
19
     Court further finds that the ends of justice served by excluding the time from June 16, 2020, to June 23,
20
     2020, from computation under the Speedy Trial Act outweigh the best interests of the public and the
21
     defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED
22
     that the time from June 16, 2020, to June 23, 2020, shall be excluded from computation under the
23
     Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
24
            IT IS SO ORDERED.
25
     DATED: ___________________                           _______________________        ____
26                                                        THE HONORABLE JEFFREY S. WHITE
                                                          United States District Judge
27

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-392 JSW
